BOWEN, Judge.
This is an appeal from the denial of a petition for post-conviction relief. The petitioner challenges his 1982 conviction for first degree robbery. That conviction was affirmed on direct appeal, with an opinion. McHarris v. State, 434 So.2d 874 (Ala.Cr.App.1983).
In McHarris v. State, 467 So.2d 972 (Ala.Cr.App.1985) (no opinion), this Court affirmed the denial of the petitioner’s first petition for post-conviction relief.
In his second petition, McHarris has failed to demonstrate that “good cause exists why the new ground or grounds were not known or could not have been ascertained through reasonable diligence when the first petition was heard, and that failure to entertain the petition will result in a miscarriage of justice,” as required by Rule 20.2(b), A.R.Cr.P.Temp.
The judgment of the circuit court denying the petition is affirmed.
AFFIRMED.
All Judges concur.